Citation Nr: 0835042	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a postoperative 
herniated nucleus pulposus at L4-5, as secondary to service-
connected residuals of a fractured left second toe with a 
split nail.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Jackson, Mississippi, which, inter alia, denied the veteran's 
July 2001 claim for service connection for a postoperative 
herniated nucleus pulposus at L4-5, as secondary to service-
connected residuals of a fractured left second toe with a 
split nail.

In October 2003, the Board reopened and remanded the 
veteran's claim for service connection for a postoperative 
herniated nucleus pulposus at L4-5, as secondary to a 
service-connected residuals of a fractured left second toe 
with a split nail, to the Agency of Original Jurisdiction 
(AOJ) for additional development.  Subsequently, in January 
2005, the case was again remanded in order to comply with the 
Board's previous remand and to ensure due process of law.  
Following this development, in August 2005, the Board denied 
the claim on the merits.

The appellant appealed the August 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Following a "Joint Motion to Vacate and Remand" (Joint 
Motion), in April 2007, the Court vacated and remanded the 
case back to the Board.  In October 2007, in compliance with 
the Court's remand, the Board remanded the case for a new VA 
examination, to include a discussion of an October 2000 
medical opinion by R. T. Van Uden, M.D.   The case is now 
before the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's postoperative herniated nucleus 
pulposus at L4-5 and his service-connected residuals of a 
fractured left second toe with a split nail.


CONCLUSION OF LAW

A postoperative herniated nucleus pulposus at L4-5 is not 
proximately due to or the result of the veteran's service-
connected residuals of a fractured left second toe with a 
split nail.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

An April 2008 letter provided to the veteran before the July 
2008 supplemental statement of the case satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as it informed the veteran of what evidence was needed to 
establish his service connection claim, what the VA would do 
and had done, and what evidence he should provide.  The April 
2008 letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Many of the veteran's service 
treatment records, private treatment records, and VA 
treatment records have been obtained.  Additionally, the 
veteran was provided with VA examinations in December 2003, 
March 2005, and January 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in April 2008.  However, since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

A disability can be service connected on a secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the left elbow and left shoulder disorders with 
the service-connected diabetes mellitus).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed). 

The veteran contends that he is entitled to service 
connection for a postoperative herniated nucleus pulposus at 
L4-5, as secondary to service-connected residuals of a 
fractured left second toe with a split nail.  In a January 
2000 hearing before the RO, the veteran stated that he had 
gone to the doctor for his back pain while he was on active 
duty.  He further stated that he was given pills to alleviate 
the pain in his back while he was in service, and given light 
duty.  Additionally, the veteran stated that he was sent to 
Nice, France, for at least 30 days, so that he could rest his 
back.  The veteran then explained that his service-connected 
toe injury caused him to be unable to put weight on his foot, 
that being unable to put weight on his foot caused him to 
have poor posture, and that having poor posture caused his 
back problems.

The veteran's service treatment records show that in May 1944 
a battery fell off of a truck fender and onto the veteran's 
foot when he was opening the truck's door, and that the 
battery fractured the second toe of his left foot, and 
lacerated his toenail.  Although the veteran's service 
treatment records were extensive, no mention was made of any 
back injury.  A VA letter dated March 1946 noted that the 
veteran's toe injury had healed.

In an August 1964 VA examination, the examiner noted that the 
veteran had a history of intermittent back pain since 1961.  
The veteran had lumbar laminectomy surgery in May 1964, 
during which the L4-5 disc interspace was found to have a 
herniated disc.  It was removed.  Following the surgery, the 
veteran's left lower extremity was weak, and there was foot 
drop.

An April 1965 VA treatment record showed that the veteran was 
wearing a back brace.  It also showed that the veteran's 
right leg was approximately 3/8 of an inch shorter than his 
left leg.

In an October 1968 VA examination, the examiner found that 
the veteran walked with a very mild left-sided limp, and had 
mild to moderate partial foot drop.  The examiner further 
found that the veteran's right leg was 1/2 of an inch shorter 
than his left leg, and that this discrepancy in the length of 
his legs had led to scoliosis of the lumbar and lower dorsal 
spine to the right side.

In December 2003, the veteran was provided with a VA 
examination.  The VA examiner reviewed the claims file, and 
noted that there were no entries regarding back pain in the 
veteran's service treatment records from 1944 or 1945.  The 
examiner found that the veteran ambulated with the left hip 
slightly flexed, and with a drop foot gait on the left.  The 
examiner further found that the veteran's right lower leg was 
1/2 inch shorter than his left leg, and that this discrepancy 
in the length of his legs had resulted in mild pelvic 
obliquity and a mild compensatory scoliosis.  He diagnosed 
the veteran with severe degenerative disc disease of the 
lumbar spine; spondylolisthesis L3 or L4, most likely of a 
degenerative origin; status post L3-4 left lumbar 
laminectomy; congenital shortening of the right lower 
extremity (1/2 inch); and weakness of the dorsiflexors, 
inverters and everters of the left foot, secondary to the 
shortened right lower extremity.  The examiner opined that he 
did not believe that the veteran had Herniated Nucleus 
Pulposus (HNP), also known as spinal disc herniation, while 
in the military, or as a result of his military service, or 
that it was aggravated by his military service.  He opined 
that it was more likely than not that the veteran's HNP was 
related to his age and activities in the early 1960's.

The veteran was provided with a second VA examination, by the 
same VA examiner, in March 2005.  The VA examiner reviewed 
the claims file.  The examiner again found that the veteran's 
right leg was 1/2 inch shorter than the left.  He diagnosed the 
veteran with severe degenerative disc disease of the lumbar 
spine; Grade I spondylolisthesis L3 and L4, degenerative 
type; status post lumbar discectomy; and a healed, opened 
fracture of the left second toe.  The VA examiner opined that 
he did not believe that the veteran's fractured toe resulted 
in sufficient pain or limp to cause his degenerative disc 
disease in his lumbar spine.  The VA examiner further opined 
that he did not believe that the HNP at L4-L5 was caused by 
or aggravated by his fractured left second toe.

In support of his claim, the veteran cited an October 2000 
medical opinion by his private physician, Dr. Van Uden.  Dr. 
Van Uden stated that, according to the history provided by 
the veteran, his low back and disc problems relate to his in-
service injury.  Dr. Van Uden further stated that the fact 
that VA provided the veteran's lumbar surgery indicated to 
him that VA believed the veteran's back injury was service-
related.

In accordance with the Court's remand, the veteran was 
provided with a third VA examination in January 2008, in 
which the VA examiner addressed Dr. Van Uden's October 2000 
medical opinion.  This examiner was not the same person who 
had provided the examinations of December 2003 and March 
2005.  The examiner reviewed the claims file.  He diagnosed 
the veteran with status post laminectomy and disk excision, 
L4-5; degenerative disk disease of the lumbar spine; 
spondylolisthesis, L3 and L4, Grade I; and congenital 
shortening of the right lower extremity, with weakness of the 
dorsiflexors and the everters of the left foot (drop foot).

With respect to etiology, the VA examiner opined that he saw 
no way that the fracture of the veteran's second toe in 1944 
could have caused the veteran's present condition.  The 
examiner stated that "[b]roken toes just do not cause these 
kind of problems in the back, and some of his problems are 
actually congenital in nature."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, the 
medical opinion is competent medical evidence.

With respect to Dr. Van Uden's October 2000 opinion, the VA 
examiner stated that "[t]he opinion of Dr. Van Uden appears 
to have been made without the benefit of review of the C-file 
and service treatment records[,] and he based his opinion on 
what the patient told him....There is no medical literature 
that supports the fact that pain or a limp causes or 
aggravates degenerative disk disease of the lumbar spine."  
The Board notes that a physician's medical opinion may be 
discounted if it materially relies on a layperson's 
unsupported history as the premise for the opinion.  Wood v. 
Derwinski, 1 Vet. App. 190, 191-192 (1991).  In this case, 
Dr. Van Uden relied on the veteran's unsupported history as 
the premise for his opinion, as well as the mistaken 
assumption that VA would treat the veteran's back only if he 
were service-connected for that condition.  Additionally, Dr. 
Van Uden's opinion contradicts that of two VA examiners, both 
of whom did have access to the veteran's service treatment 
records and VA medical records.  Consequently, the Board 
finds that Dr. Van Uden's etiological opinion is less 
probative than the opinions of the VA examiners.

In addition to Dr. Van Uden's opinion, the veteran submitted 
a September 2002 statement from his ex-wife in support of his 
claim.  In that statement, his ex-wife stated that she was 
married to the veteran during his active duty, and that he 
would write home complaining of pain in his back.  She 
further stated that he continued to complain about his back 
upon returning from service throughout their marriage, and 
that he was terminated from a job after service because of 
his back condition in 1946.  The veteran's ex-wife is 
competent to report when the veteran stated that his back 
began hurting.  38 C.F.R. § 3.159(a)(2).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  However, her assertion contradicts the 
veteran's service treatment records, which show no evidence 
of back pain at that time; an August 1964 VA examination, 
which placed the onset of the veteran's back pain in 1961; 
and the VA examinations from December 2003, March 2005, and 
January 2008, in which two VA examiners opine that the 
veteran's back condition is not related to his time in 
service.  Consequently, the Board does not find the veteran's 
ex-wife's statement to be credible in light of the 
contradictory evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 478, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In further support of his claim, the veteran submitted a 
statement from an employee of one of his former private 
physicians.  In a July 2004 statement, the employee of one of 
his former private physicians wrote that she had worked for 
the doctor from 1959 through 1995, and that the veteran had 
been seen by the doctor for lower back pain in 1964 and 1965.  
She also wrote that she recalled the veteran stating that he 
had been injured while in the military, although she does not 
write about whether that injury was to his toe or his back.  
This statement is consistent with the veteran's VA medical 
records, such as his August 1964 VA examination, in which the 
VA examiner noted that the veteran had a history of 
intermittent back pain since 1961.  Neither that record nor 
this note relate the veteran's back pain to his time in 
service, and this note provides firsthand testimony that goes 
back only to 1964.

Finally, the veteran's statements attributing his current 
back condition to his time in service are less persuasive 
than the VA examiners' professional medical opinions.  As a 
layperson with no apparent medical expertise or training, the 
veteran is not competent to comment on the etiology of a 
medical disorder.  Where, as here, the determinative issue 
involves medical causation, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The preponderance of the evidence is against the award of 
service connection for a postoperative herniated nucleus 
pulposus at L4-5, as secondary to service-connected residuals 
of a fractured left second toe with a split nail, and it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Consequently, the veteran's claim of service connection for a 
postoperative herniated nucleus pulposus at L4-5, as 
secondary to service-connected residuals of a fractured left 
second toe with a split nail, is denied.


ORDER

Service connection for a postoperative herniated nucleus 
pulposus at L4-5, as secondary to service-connected residuals 
of a fractured left second toe with a split nail, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


